Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 16, 2019

                                       No. 04-19-00359-CR

                                     Laura Flores MESSICK,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 175th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR11174
                       Honorable Catherine Torres-Stahl, Judge Presiding


                                          ORDER
        Appellant has filed a motion for extension of time to file her brief. Generally, an
appellant’s brief is due to be filed thirty days after the date the later of the clerk’s record or
reporter’s record is filed. TEX. R. APP. P. 38.6(a). A portion of the reporter’s record has yet to be
filed in this appeal. Accordingly, no deadline has been established for the filing of appellant’s
brief. It is therefore ORDERED that appellant’s motion is MOOT.


                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2019.




                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court